Citation Nr: 1744318	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  11-12 823		)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative joint disease (DJD) of the lumbar spine with bilateral sacroiliitis.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1971 to December 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2009 by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran participated in an informal conference with a Decision Review Officer of the RO in December 2010.  Additionally, in April 2015, the Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge.  A hearing transcript has been associated with the record on appeal.

In June 2015, the Board remanded the claim for an increased rating for lumbar spine DJD for development.  Then, in July 2016, the Board denied the Veteran's claim for an increased rating and remanded his claim for a TDIU.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In May 2017, the parties submitted a Joint Motion for Partial Remand (JMPR) requesting that the Board's July 2016 decision denying an increased rating for the Veteran's lumbar DJD be vacated and remanded to the Board for additional development.  The Court granted the motion the same month and, consequently, such matter now returns to the Board.  At the same time, the Agency of Original Jurisdiction (AOJ) completed development on the Veteran's TDIU claim and returned it to the Board.  In this regard, the Board notes that, in addition to the TDIU claim, the AOJ erroneously included the issues of entitlement to increased ratings for cervical strain and Crohn's disease in the January 2017 supplemental statement of the case.  Specifically, as the Veteran had not appealed with respect to such matters, they are not properly before the Board.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that the Veteran's claim for an increased rating must be remanded in order to afford him a VA examination so as to comply with the JMPR.  In this regard, the parties agreed VA has not satisfied the duty to assist in providing adequate examinations.  Specifically, they agreed the examination reports of record did not contain information necessary for rating purposes pursuant to Correia v. McDonald, 28 Vet. App. 158, 170 (2016), which was issued a few weeks before the Board's July 2016 decision.  In Correia, the Court found that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Id.  

The parties to the JMPR agreed that the March 2009 and March 2011 VA examinations did not include range of motion (ROM) testing on active and passive motion and in weight-bearing and nonweight-bearing.  Similarly, they found the August 2015 examination report failed to provide ROM testing on weight-bearing.  Notably, while the Veteran was afforded another VA back examination in December 2016, that examination report also fails to include findings related to ROM on active and passive motion or on weight-bearing/nonweight-bearing (although pain on weightbearing was noted).  Therefore, such testing should be accomplished in connection with the examination conducted on remand.  Additionally, the examiner will be requested to offer a retrospective medical opinion as to the findings included in the prior examinations conducted during the appeal period. 

Further, since the issuance of the May 2017 JMPR, the Court addressed 38 C.F.R. 
§ 4.40, which states that a VA examiner must "express an opinion on whether pain could significantly limit functional ability" and the examiner's determination in such regard "should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  In this regard, the Court concluded that, when a VA examiner is asked to provide an opinion as to additional functional loss during flare-ups of a musculoskeletal disability, the examiner must obtain information from the Veteran regarding the severity, frequency, duration, characteristics, and/or functional loss related to such flare-ups.  The Court further concluded that, if the examination was not being conducted during a flare-up, the examiner should provide an opinion based on estimates derived from the information above as to the additional loss of range of motion that may be present during a flare-up.  Additionally, if the examiner cannot provide an opinion as to additional loss of motion during a flare-up without resorting to mere speculation, the examiner must make clear that s/he has considered all procurable data (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), but any member of the medical community at large could not provide such an opinion without resorting to speculation.  Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).  

The Board finds that the claim for entitlement to a TDIU is inextricably intertwined with the claim remanded herein, the outcome of which could possibly have bearing on whether the Veteran meets the schedular criteria for TDIU benefits during the appeal.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

As remand is otherwise required, the Veteran should be afforded an opportunity to identify any outstanding records in support of his claim and updated VA treatment records should be associated with the file.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any previously unidentified private medical providers who have provided treatment for his low back disability.  After receiving any necessary authorization forms, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.  Obtain and associate with the claims folder any relevant VA treatment records dated since January 2017.

3.  Afford the Veteran an appropriate VA examination to determine the nature and severity of his back disability. The record, to include a complete copy of this remand, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  The examiner must provide all examination findings, along with a complete rationale for the conclusions reached.

The examiner should identify the current nature and severity of all manifestations of the Veteran's back disability.  The examiner should record the range of motion of the back observed on clinical evaluation in terms of degrees.  If there is evidence of pain on motion, the examiner should indicate the degree of range of motion at which such pain begins, as well as whether such pain on movement results in any loss of range of motion.  The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

The examiner is requested to review the VA examinations containing range of motion findings pertinent to the Veteran's back disability conducted in March 2009, March 2011, August 2015, and December 2016.  In this regard, the examiner is requested to offer an opinion as to the range of motion findings for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to do so, he or she should explain why.

It is also imperative that the examiner comment on the functional limitations caused by flare-ups and repetitive use.  In this regard, the examiner should indicate whether, and to what extent, the Veteran's range of motion is additionally limited during flare-ups or on repetitive use, expressed, if possible, in terms of degrees, or explain why such details cannot be feasibly provided.

With specific regard to flare-ups, if Veteran endorses experiencing them, the examiner must obtain information regarding the frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups.  Then, if the examination is not being conducted during a flare-up, the examiner should provide an opinion based on estimates derived from the information above as to the additional loss of range of motion that may be present during a flare-up.  If the examiner cannot provide an opinion as to additional loss of motion during a flare-up without resorting to mere speculation, the examiner must make clear that s/he has considered all procurable data (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), but any member of the medical community at large could not provide such an opinion without resorting to speculation.

The examiner should clearly determine whether the Veteran's back disability results in any associated neurological impairment, to specifically include radiculopathy of either lower extremity, bladder incontinence, bowel incontinence, and/or erectile dysfunction, and comment on the severity of any such disorders, if any, in terms of mild, moderate, moderately severe, or severe incomplete paralysis of the affected nerve.  If there is complete paralysis of a nerve affected by the Veteran's back disability, the examiner must so state.  

The examiner also should comment upon the functional impairment resulting from the Veteran's back disability.  

All opinions expressed should be accompanied by supporting rationale.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




